         Case 1:19-cr-00833-SHS Document 259 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                        Plaintiff,                       No. S4 1:19-cr-0833 (SHS)

                v.

 JENNIFER SHAH,

                        Defendant.


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant Jennifer Shah’s Omnibus Pre-Trial Motions, the accompanying Declarations of

Daniel R. Alonso and Jennifer Shah, including exhibits, and upon all the pleadings filed in this

action, Defendant Jennifer Shah, by her counsel Buckley LLP, will move this Court before the

Honorable Sidney H. Stein, United States District Judge, at the United States Courthouse for the

Southern District of New York, 500 Pearl Street, New York, New York, at a date and time to be

determined by the Court, for an Order (a) dismissing the superseding indictment for legal and

factual insufficiency; (b) granting a bill of particulars; (c) suppressing evidence seized pursuant to

two defective search warrants, or alternatively for an evidentiary hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978); (d) granting review of the grand jury minutes; (e) compelling

discovery of Brady and Giglio material, as well as the post-arrest statements of co-defendant Stuart

Smith; (f) suppressing Ms. Shah’s post-arrest interrogation statements in their entirety; and (g)

granting leave to file additional and supplemental motions and to join co-defendants’ motions, as

appropriate.

       PLEASE TAKE FURTHER NOTICE that, pursuant to a prior Order of the Court, the
         Case 1:19-cr-00833-SHS Document 259 Filed 06/14/21 Page 2 of 2




Government’s answering papers, if any, must be filed on or before July 1, 2021, while Ms. Shah’s

reply would be due within seven days of service pursuant to Local Criminal Rule 49.1(c).

Dated:   June 14, 2021
         New York, New York

                                                   Respectfully submitted,

                                                   BUCKLEY LLP


                                                   /s/ Daniel R. Alonso
                                                   Daniel R. Alonso
                                                   Michael Chu
                                                   1133 Avenue of the Americas, Suite 3100
                                                   New York, New York 10036
                                                   Tel: (212) 600-2400
                                                   dalonso@buckleyfirm.com
                                                   mchu@buckleyfirm.com

                                                   Henry Asbill
                                                   2001 M Street NW, Suite 500
                                                   Washington, DC 20036
                                                   Tel: (202) 349-8000
                                                   hasbill@buckleyfirm.com

                                                   Attorneys for Defendant Jennifer Shah




                                               2
